Order filed October 4, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00832-CV
                                    ____________

    NABILCO INC. and D. HOUSTON, INC. D/B/A TREASURES, Appellants

                                            V.

        THE STATE OF TEXAS and THE CITY OF HOUSTON, Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-28683


                                      ORDER

      On September 11, 2012, appellants filed a Notice of Removal of this case to the
United States District Court for the Southern District of Texas. Although the notice stated
that a copy of the Notice of Removal filed in the court below was attached to the notice,
no attachment was filed.

      Appellants are ordered to file with the clerk of this court a supplement to their
Notice of Removal on or before October 15, 2012, containing the Notice of Removal
filed in the court below pursuant to 28 U.S.C. § 1446(d).
      The appeal will not be abated until the required notice has been filed in this court.
See 28 U.S.C. § 1446(d).



                                     PER CURIAM




                                            2